Action of crim. con. Verdict for plaintiff for $250. The wife of the plaintiff, testifying in his behalf, gave evidence that the defendant had raped her; that after this alleged outrage she “went around with him” (the defendant) for several years ; that he was a frequent visitor at her house and that she did not inform her husband of the defendant’s criminal conduct until she became jealous by reason of the defendant’s attentions to another woman.
Mrs. Hanscom’s story of the alleged rape strains credulity to the breaking point. However, there was sufficient evidence in the *553case to justify the jury in believing and finding that illicit sexual relations had existed between the defendant and the plaintiff’s wife. This was sufficient to justify the verdict. The amount is clearly not excessive. There is no merit in the exceptions. Motion and exceptions overruled.
Clinton C. Stevens, for plaintiff.
George E. Thompson, for defendant.